DETAILED ACTION
This is the first office action in application number 17/219,933 filed April 1, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura (USPGPUB20180138060).
Regarding Claim 1, Okamura teaches a substrate processing apparatus for processing a surface of a substrate by a processing fluid, comprising:
a substrate holder in the form of a flat plate, the substrate being placeable in a horizontal posture on an upper surface of the substrate holder (Para 0045; holding plate 316 is a thin plate-like member configured to be horizontally arranged in the processing space 319 of the container body 311 while holding the wafer W);
and a chamber including a processing space capable of accommodating the substrate holder having the substrate placed thereon and a side surface having an aperture that communicates with the processing space and allows the substrate holder to pass through (Para 0041 Figure 2; the processing container 301 includes a case-type container body 311 in which the wafer W is accommodated, a conveyance port 312 for carrying the wafer W into and out of the container body 311, a holding plate 316 that holds the wafer W),
wherein the chamber is provided with an introduction flow passage communicating with the processing space so as to receive the processing fluid supplied from outside the chamber (Para 0050, Figures 2 and 6; supply port 313 is connected to a first supply line 63 provided on the upstream side of the processing container 301 to circulate the processing fluid), 
a buffer space communicating with the processing space and discharge flow passages configured to discharge the processing fluid from the buffer space to the outside of the chamber (Para 0053 Figure 3; fluid discharge header 318 serving as a fluid discharge portion for discharging the fluid in the processing container 311 guides and discharges the fluid in the container body 311 to the outside of the container body 311 via the outlet 316 a formed in the holding plate 316, wherein the buffer space can be seen above the discharge header 318, above and below the substrate holder),
the introduction flow passage is connected to a discharge opening open to a gap space formed in a clearance between a wall surface of the processing space and the substrate holder in one end part of the processing space in a plan view (Para 0055 Figure 2; The processing fluid supplied from the bottom surface side fluid supply unit 341 flows around the surface of the wafer W from the back surface of the wafer W through the outlet 316 a provided in the holding plate 316 and is discharged, the gap space between the wall surface of the processing surface and the substrate holder is formed by opening 316 a).
Okamura does not explicitly teach the shape of the discharge opening and a cross-sectional shape of a flow passage leading to the discharge opening are substantially the same as a cross-sectional shape of the gap space, the buffer space is connected to the processing space at another end part opposite to the one end part across the substrate in a plan view and has a width substantially equal to that of the gap space in a width direction orthogonal to a flowing direction of the processing fluid flowing from the one end part toward the other end part, and the discharge flow passages are respectively connected to a pair of openings provided in both end parts in the width direction of the buffer space.
However, Okamura does teach in paragraph [0042] that the fluid inside the processing container is discharged to the outside of the processing container through the fluid discharge header, and therefore it may be sized based on the desired flow rate and characteristics. Okamura further teaches that the buffer space is connected to the processing space across the substrate in a plan view (Figure 3; fluid discharge header 318 is connected to processing space 319, the buffer space being connected to the discharge header) and the discharge flow passages are respectively connected to openings in the buffer space (Para 0052 Figure 3; fluid discharge header 318 is provided in a wall portion of the container body 311 on the conveyance port 312 side to communicate with the discharge port 314). Therefore, it would have been obvious to one of ordinary skill in the art to alter the dimensions of the buffer space and gap space in order to alter the fluid flow rate and characteristics. It has been determined that changes in relative dimensions are obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. 
Regarding Claim 2, Okamura teaches the substrate processing apparatus according to claim 1, wherein the introduction flow passage, the buffer space and the discharge flow passages are provided to correspond to the gap space formed in a clearance between a ceiling surface, out of wall surfaces of the processing space, and an upper surface of the substrate holder (Figure 3; this space is above wafer W), and the introduction flow passage, the buffer space and the discharge flow passages are provided to correspond to the gap space formed in a clearance between a bottom surface, out of the wall surfaces of the processing space, and a lower surface of the substrate holder (Figure 3; space below holding plate 316). Further, it is considered obvious to one of ordinary skill in the art to change the relative dimensions of these spaces absent persuasive evidence that a new and unexpected result is produced. 
Regarding Claim 3, Okamura teaches the substrate processing apparatus according to claim 1.
Okamura does not explicitly teach that the openings to which the discharge flow passages are connected are open on sides outward of both end parts in the width direction of the substrate in a plan view. However, Okamura does teach in paragraph [0053] that the fluid inside the processing container is discharged to the outside of the processing container through the fluid discharge header, and therefore it may be sized based on the desired flow rate and characteristics. Therefore, it would have been obvious to one of ordinary skill in the art to alter the dimensions of the openings and the position of them in order to alter the fluid flow rate and characteristics. It has been determined that changes in relative dimensions and rearrangement of parts are obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced.
Regarding Claim 4, Okamura teaches the substrate processing apparatus according to claim 1, wherein the one end part is an end part on a side opposite to the aperture, out of both end parts of the processing space in the flowing direction, when viewed from the substrate, and the other end part is an end part on the aperture side, out of the both end parts, when viewed from the aperture (Para 0041 Figure 3; first cover member 315 and second cover member 322 form opposite ends of the processing space, where the first cover member is on the aperture side and the second cover member is opposite it).
Regarding Claim 5, Okamura teaches the substrate processing apparatus according to claim 1, wherein the chamber includes a chamber body provided with a hollow serving as the processing space and a lid part configured to closes the aperture via a sealing member, and the buffer space is a space surrounded by the lid part, the chamber and the sealing member (Para 0041- Figure 3; processing container 301 includes a case-type container body 311 corresponding to the chamber and the chamber body; container body 311 is a container in which a processing space capable of accommodating the wafer W is formed; first cover member 315 that supports the holding plate 316 and seals the conveyance port 312, Figure 3 shows how the first cover member, chamber, and sealing member 339 form the buffer space).
Regarding Claim 6, Okamura teaches the substrate processing apparatus according to claim 1. 
However, Okamura does not teach the flowing direction of the processing fluid is changed by 90 degree or more in a connecting part of the gap space and the buffer space. 
Okamura teaches in paragraph [053] that the second cover member 322 supplies the fluid and the fluid is discharged through the fluid discharge header forming a laminar flow of the fluid in container body 311. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the fluid flow pattern through rearrangement of the parts unless a new and unexpected result is produced.
Regarding Claim 7, Okamura teaches the substrate processing apparatus according to claim 1, wherein an enlarged space having a larger flow passage cross-sectional area than an upstream side in the flowing direction is provided at an intermediate position of the introduction flow passage (Para 0052 Figure 3; second cover member 322 plays a role as a fluid supply header that supplies the processing fluid from the first supply line 63, the fluid supply header is larger than the supply line).
Okamura does not teach the flowing direction is changed by 90 degree or more in a flow passage from the enlarged space to the discharge opening, however, Okamura teaches the fluid flows from the enlarged space (fluid supply header) to the fluid discharge header. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the fluid flow pattern through rearrangement of the parts unless a new and unexpected result is produced.
Regarding Claim 8, Okamura teaches the substrate processing apparatus according to claim 7, and further teaches the introduction flow passage on a side downstream of the enlarged space in the flowing direction has a constant cross-sectional shape up to the discharge opening (Figure 3; the chamber after the fluid supply header has a constant cross-sectional shape until the fluid discharge header).
Regarding Claim 9, Okamura teaches the substrate processing apparatus according to claim 7, wherein a length of the enlarged space in the width direction is equal to or larger than a length of the introduction flow passage on the side downstream of the enlarged space in the flowing direction (Figure 3; the chamber is wider than the introduction flow passage after the fluid supply header and the fluid supply header).
Regarding Claim 10, Okamura teaches the substrate processing apparatus according to claim 7, wherein an opening position where the introduction flow passage on a side upstream of the enlarged space in the flowing direction faces the enlarged space and an opening position where the introduction flow passage on the side downstream of the enlarged space in the flowing direction faces the enlarged space do not overlap each other in a vertical direction (Figure 3; the supply line faces the enlarged space and is upstream, the fluid supply header also faces the enlarged space, and does not overlap vertically with the supply line).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL ROBERT BARKER/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711